UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NANDA SHIVANANJAPPA,
                                Plaintiff,
                                                                   1:20-CV-1564 (CM)
                    -against-
                                                                  TRANSFER ORDER
 RAJENDRA BHAYANI,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Nanda Shivananjappa, who resides in Piscataway, New Jersey, brings this pro se

action invoking the Court’s diversity jurisdiction. She sues the father of her child, Rajendra

Bhayani, who resides in Brooklyn, New York. 1 Plaintiff seeks unspecified damages and

immediate and permanent injunctive relief. For the following reasons, the Court transfers this

action to the United States District Court for the Eastern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.




       1
         Included in Plaintiff’s complaint and other pleading are references to the full names of
minor children, individuals’ complete dates of birth, complete Social Security numbers, and
complete financial-account numbers. (ECF 2 & 3.) Under Rule 5.2 of the Federal Rules of Civil
Procedure, however, a litigant is permitted to refer to this type of information in a court
submission only by listing the initials of a minor’s name, the year of an individual’s birth, the last
four digits of a Social Security number, and the last four digits of a financial-account number.
Fed. R. Civ. P. 5.2(a)(1)-(4). In an abundance of caution, the Court has directed the Clerk of
Court to limit electronic access to Plaintiff’s complaint and other pleading to a “case-participant
only” basis.
Under § 1391(c), a “natural person” resides in the district where the person is domiciled.

§ 1391(c)(1).

       Plaintiff alleges that the defendant resides in Brooklyn, Kings County, New York, which

is within the Eastern District of New York. See 28 U.S.C. § 112(c). And she seems to allege that

the events that are the basis of her claims occurred in New Jersey, which is within the District of

New Jersey, 28 U.S.C. § 110, and in Brooklyn, within the Eastern District of New York, see

§ 112(c). Because Plaintiff does not allege that the defendant resides in this judicial district or

that the events or omissions giving rise to her claims occurred in this judicial district, venue is

not proper in this Court under § 1391(b)(1) or (2). Rather, the United States District Courts for

the Eastern District of New York and the District of New Jersey are both proper venues for this

action. See 28 U.S.C. §§ 110, 112(c), 1391(b)(1), (2). Because the defendant resides in Brooklyn,

and at least some of the events giving rise to Plaintiff’s claims took place there, transfer to the

Eastern District of New York appears to be appropriate. See Compania Minera Spense S.A. v.

Seabord Marine Ltd., No. 08-CV-5584, 2008 WL 2856548, at *1 (S.D.N.Y. July 23, 2008)

(discussing factors considered for transfer under 28 U.S.C. § 1406(a)). The Court therefore

transfers this action to the United States District Court for the Eastern District of New York. See

28 U.S.C. § 1406(a).

                                          CONCLUSION

       The Court directs the Clerk of Court to note service on the docket. Plaintiff has consented

to electronic service of Court documents. (ECF 5.)

       The Court also directs the Clerk of Court to transfer this action to the United States

District Court for the Eastern District of New York. Whether Plaintiff should be permitted to

proceed further without prepayment of fees, granted immediate injunctive relief, or whether this

action should be sealed are determinations to be made by the transferee court. (ECF 1, 3, & 4.) A
                                                  2
summons shall not issue from this Court. This order closes this action.

       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 24, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
